843 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry Y. SHIMAMURA, Plaintiff-Appellant,v.ACTION ANSWERING & BUSINESS SERVICES INC., Defendant-Appellee.
No. 87-3118.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  April 8, 1988.

Barry Y. Shimamura, appellant pro se.
Robert S. Corish, Slenker, Brandt, Jennings & Johnston, for appellee.
Before JAMES DICKSON PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Barry Shimamura, a Virginia resident, appeals from the district court's dismissal of his complaint, without prejudice, for lack of jurisdiction.  We affirm.


2
Shimamura assumes on appeal that his so-called typographical errors in referring to the plural "defendants" is what deprived the district court of diversity jurisdiction in this case.  Shimamura fails to recognize on appeal that the complaint named five individual defendants, including two Virginia residents, in addition to the corporate defendant and that his proposed amendment to his complaint continued to seek joint and several liability against these individuals.  The district court's dismissal, without prejudice, for lack of diversity jurisdiction was proper.


3
The district court also properly dismissed Shimamura's complaint for lack of federal question jurisdiction.  Even assuming Shimamura sufficiently alleged that the defendants perpetrated a fraudulent scheme, with the predicate number of acts, against him, the complaint still "failed to charge the kind and degree of continuous engagement in criminal conduct required to constitute a RICO 'pattern.' "   Eastern Publishing and Advertising, Inc. v. Chesapeake Publishing and Advertising, Inc., 831 F.2d 488, 492 (4th Cir.1987).   See International Data Bank, Ltd. v. Zepkin, 812 F.2d 149 (4th Cir.1987).


4
We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
AFFIRMED.